Case 9:18-cv-80176-BB Document 511-10   Entered
                                  COPYRIGHT      on FLSD Docket 05/18/2020 Page 1 of 2
                                            RESERVED
NOTE: Copyright in this transcript is reserved to the Crown. The reproduction, except under authority from the Crown, of the contents
of this transcript for any purpose other than the conduct of these proceedings is prohibited.
                  RSB:SND                                                                                         200014

                  IN THE SUPREME COURT
                  OF NEW SOUTH WALES
                  COMMON LAW DIVISION

           5      REGISTRAR BRADFORD

                  WEDNESDAY 30 OCTOBER 2013

                  2013/00245661 - CRAIG STEVEN WRIGHT v W & K INFO DEFENSE
          10      RESEARCH
                  201300225983 - CRAIG STEVEN WRIGHT v W & K INFO DEFENSE
                  RESEARCH

                  Plaintiff appeared in person
          15      No appearance of or for the Defendant

                                                                       ---

                  PLAINTIFF: Craig Wright, plaintiff, 49 and 51, Registrar. I also note that the
          20      sole other director from the US of the defendant has died intestate, basically
                  there’s been a shareholders meeting held and resolution to pass the matter
                  has been obtained and the company will be wound down straight after the
                  matter.

          25      REGISTRAR: What do you want done today, Mr Wright?

                  PLAINTIFF: Basically just the orders that we did by consent in the past and
                  that they’re approved.

          30      REGISTRAR: I’ve got a copy of two things. You filed a statement of claim.

                  PLAINTIFF: That's correct.

                  REGISTRAR: Then there is an acknowledgment of a liquidated claim that’s
          35      been filed. The signature on that acknowledgment appears to be the signature
                  that’s on the statement of claim for the plaintiff.

                  PLAINTIFF: I am the sole director for the company now but I’m not a US
                  director and I’m not resident, so I can’t act and take the company over over
          40      there. I had appointed another person. I have 51% of the shares--

                  REGISTRAR: Do you have any evidence in relation to any of that before I sign
                  a consent judgment for $28 million which at the moment I am not prepared to
                  do?
          45
                  PLAINTIFF: No, what we actually want is just the intellectual property which
                  we actually hold.

                  REGISTRAR: Who is the person that signed the consent judgment on behalf
          50      of the defendant? It appears to be a J Wilson.

                  .30/10/13                                      1
Case 9:18-cv-80176-BB Document 511-10 Entered on FLSD Docket 05/18/2020 Page 2 of 2

           RSB:SND                                                                  200014

           PLAINTIFF: J Wilson was a director of my company who was put in to act.
           You will see that the signatures on the proposals for work, who are living
           overseas--

       5   REGISTRAR: Sorry, the signatures on?

           PLAINTIFF: The signatures for the actual proposals for the actual work
           transferred into the US were all mine in the past that happened. Unfortunately
           Mr Kliman(?) died.
      10
           REGISTRAR: Mr Wright, I think before I can enter these alleged consent
           judgments the Court is going to need some evidence in relation to those
           matters. How long do you need to be able to do that?

      15   PLAINTIFF: What would you like?

           REGISTRAR: I think you are going to have to give some detailed affidavit
           evidence with regard to it and also evidence in relation to who exactly has
           authority to act on behalf of this company and to sign these documents.
      20
           PLAINTIFF: I can give you affidavit evidence today.

           REGISTRAR: What I might do, Mr Wright, is stand them both over for, say, a
           week. Can you file your affidavit evidence by them?
      25
           PLAINTIFF: Yes, definitely. We have actually taken control of the accounts
           and whatever else, which we’ve got stat decs for that, so effectively this is a
           formality because we have actually - the company has controlled all the
           accounts now.
      30
           REGISTRAR: How soon could you file all the affidavit material you need?

           PLAINTIFF: I could get something in this afternoon.

      35   REGISTRAR: So I’ll make an order that it be filed, say, by the 5th and comes
           back on the 6th.

           PLAINTIFF: Fine.

      40   REGISTRAR: Matters 49 and 51, I’ll stand those matters over to 6 November.
           Affidavit evidence and all evidence in support of the application for the entry of
           the judgement is to be filed by 5 November. Thank you, Mr Wright.

           PLAINTIFF: Thank you.
      45
           REGISTRAR: You are excused.

           ADJOURNED TO WEDNESDAY 6 NOVEMBER 2013



           .30/10/13                          2
